J-A12019-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

RONNA BELL                                        IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

ANDREW TEITELMAN

                            Appellant                 No. 2162 EDA 2015


                  Appeal from the Order Entered June 23, 2015
                 In the Court of Common Pleas of Bucks County
                   Domestic Relations at No(s): 1995-63505-S
                                                PACSES No. 846001793

BEFORE: BENDER, P.J.E., PANELLA, J., and STEVENS,* P.J.E.

MEMORANDUM BY PANELLA, J.                         FILED SEPTEMBER 20, 2016

        Appellant, Andrew Teitelman1 (“Father”) appeals from the order

entered June 23, 2015, in the Bucks County Court of Common Pleas, which

granted Appellee, Ronna Bell’s (“Mother”) petition to retroactively increase

Father’s child support payments for the parties’ three children. After careful

review, we affirm.

        The relevant facts and procedural history are as follows. The parties

are the parents of three children, born in 1989, 1991, and 1992. On March

17, 1998, an order was entered by agreement, obligating Father to pay

$1,527 monthly for the support of the parties’ children. Father’s monthly

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    Father is proceeding pro se in this appeal.
J-A12019-16



support payment was calculated based upon an approximate annual income

of $60,000.
      In December 2009, Mother filed a petition to retroactively modify the

amount of Father’s support payments (“2009 Petition”). Mother filed for

modification when she learned, through the testimony of Father at his highly

publicized criminal trial, that Father’s income had significantly increased in

the years following the 1998 child support order. On October 15, 2010, the

trial court ordered the parties to exchange tax returns and delayed the

hearing on the merits of the 2009 Petition for that purpose. The court later

dismissed the 2009 Petition, without prejudice for reinstatement upon

written application, due to Mother’s failure to pursue the petition.

      Mother filed a petition for reconsideration of the order dismissing her

2009 Petition. The trial court denied Mother’s petition for reconsideration,

with prejudice, on January 20, 2012. Subsequently, Mother filed a petition

for   reconsideration   of   the   order   denying   her   initial   petition   for

reconsideration, which was ultimately denied by the trial court on February

29, 2012. Mother appealed this decision to the Pennsylvania Superior Court.

Mother’s appeal was quashed as untimely. The Pennsylvania Supreme Court

denied Mother’s petition for allowance of appeal.

      On October 17, 2013, Mother filed a second petition to retroactively

modify Father’s child support payments (“2013 Petition”). The 2013 Petition

contained the same allegations as the 2009 Petition. Mother asserted, again,



                                      -2-
J-A12019-16


that Father’s child support payments should be modified, retroactively, due

to Father’s failure to inform Mother that his income had significantly

increased following the 1998 child support order. On June 16, 2015, the

parties appeared for a hearing on the 2013 Petition. The parties stipulated

that if the 2013 Petition were granted, Father’s tax statements supported an

addition of $77,419 to Father’s child support arrearages. The trial court

granted   the   2013   Petition   and   increased   Father’s   arrearages   by

approximately the agreed-upon amount. This timely appeal follows.

      The standard of review for modifications to a child support award is

well settled.

      When evaluating a support order, this Court may only reverse
      the trial court’s determination where the order cannot be
      sustained on any valid ground. We will not interfere with the
      broad discretion afforded the trial court absent an abuse of
      discretion or insufficient evidence to sustain the support order.
      An abuse of discretion is not merely an error of judgment; if, in
      reaching a conclusion, the court overrides or misapplies the law,
      or the judgment exercised is shown by the record to be either
      manifestly unreasonable or the product of partiality, prejudice,
      bias or ill will, discretion has been abused. In addition, we note
      that the duty to support one’s child is absolute, and the purpose
      of child support is to promote the child’s best interests.

Rich v. Rich, 967 A.2d 400, 405 (Pa. Super. 2009) (citations omitted).

Further, “with regard to issues of credibility and weight of the evidence, this

Court must defer to the trial judge who presided over the proceedings and

thus viewed the witnesses first hand.” Hogrelius v. Martin, 950 A.2d 345,

348 (Pa. Super. 2008) (citation omitted).




                                     -3-
J-A12019-16


      On appeal, Father raises three issues for review. The first two issues

involve an argument that the trial court erred by failing to dismiss the 2013

Petition without a hearing. First, Father contends that the trial court should

have dismissed the 2013 Petition because the claims were identical to the

claims in the 2009 Petition. See Father’s Brief, at 16, 32. Father argues that

because the January 2012 trial court order dismissed the 2009 Petition with

prejudice, Mother is collaterally estopped from asserting the same claims in

her 2013 Petition. See id. Second, Father contends that the trial court

should have barred the 2013 Petition under the doctrine of res judicata, as

the January 2012 trial court order finally decided the petition. See Father’s

Brief, at 16, 32-36. We disagree.

      Both of Father’s contentions are premised upon his belief that the

January 2012 order dismissed Mother’s 2009 Petition with prejudice and

ended the litigation in relation to the 2009 Petition. However, Father is

mistaken about the effect of the January 2012 order. The record clearly

shows that Mother’s 2009 Petition was dismissed by the trial court in

November 2011. This dismissal was without prejudice for Mother to refile the

2009 Petition upon written application to the trial court. However, Mother,

rather than applying to reinstate the 2009 Petition, filed a petition for

reconsideration of the trial court’s dismissal of her 2009 Petition. The

January 2012 order denied Mother’s petition for reconsideration, with

prejudice, not her 2009 Petition. Thus, Father’s belief that the January 2012


                                    -4-
J-A12019-16


order ended all litigation in relation to the 2009 Petition, with prejudice, is

not supported by the record. Therein lies the fatal flaw to Father’s first two

issues on appeal. Because both of Father’s arguments rely on his mistaken

belief concerning the January 2012 order, we conclude that neither of these

arguments merit any relief.

      In his final issue, Father argues that the trial court committed an

abuse of discretion by granting Mother’s untimely 2013 Petition for

retroactive modification to Father’s child support payments. See Father’s

Brief, at 16, 18-31. Father contends that the case law permitting retroactive

modification   requires   the   petitioning   party   to   request   modification

“promptly,” and that Mother’s filing of both the 2009 and 2013 Petition

cannot be considered prompt. See id. We disagree.

      Once an award of support is in effect, a party may petition the trial

court for modification at any time. See Pa.R.Civ.P. 1910.19(a). The

petitioning party has the burden of proving that modification of the order is

warranted and that the modification petition was promptly filed. See

Maddas v. Dehaas, 816 A.2d 234, 239 (Pa. Super. 2003); 23 Pa.C.S.A. §

4352(e). An order modifying a prior support order is typically retroactive to

the filing date of the modification petition. See Albert v. Albert, 707 A.2d

234, 236 (Pa. Super. 1998). However, if the petitioning party can show that

the opposing party misrepresented their income for child support purposes,

the trial court may order a modification retroactive to the date the opposing


                                      -5-
J-A12019-16


party first misrepresented their income. See Albert v. Albert, 707 A.2d

234, 236 (Pa. Super. 1998). In this situation, the petitioning party must

promptly file for modification once they discover the opposing party has

misrepresented their income. See id. “There is no bright-line rule for

determining if a petition for modification was promptly filed. We look to the

facts of each case and ask whether the delay was reasonable.” Maue v.

Gilbert, 839 A.2d 430, 433 (Pa. Super. 2003).

      Here, Mother discovered that Father’s income had significantly

increased in February 2009. Mother filed for retroactive modification of child

support in December 2009. The trial court found that Mother’s delay in filing

the 2009 Petition after discovering Father’s misrepresentation was a result of

Father’s significant legal trouble and its repercussions, Mother’s need to

investigate the extent of Father’s misrepresentation, and Mother’s need to

investigate her right to increased child support payments. Based upon these

findings, the trial court found that Mother’s ten-month delay in filing the

2009 Petition was reasonable and prompt under the circumstances.

Additionally, the trial court also found Mother’s filing of the 2013 Petition to

be prompt, and explained its reasoning as follows.

      We believe that [Mother’s] ten-month delay in filing her second
      petition was reasonable under the circumstances. [Mother] was
      unsure whether she still has the ability to request a retroactive
      modification after the Pennsylvania Supreme Court refused to
      hear her case. But, most importantly, [Mother] still did not have
      access to [Father’s] income information, despite the October 15,
      2010 [o]rder requiring [Father] to share his tax returns for the
      years of 2000 through 2009. [Father’s] failure to comply with

                                     -6-
J-A12019-16


      this [o]rder significantly impaired [Mother’s] ability to continue
      pursuing the modification, and [the trial court] does not believe
      it is appropriate to reward [Father] for violating a court [o]rder
      and withholding this information from [Mother.] Considering this,
      we believe that [Mother’s] delay in filing her [p]etition to
      [m]odify [s]upport [r]etroatively [p]ursuant to Krebs v. Krebs
      was reasonable under the unique circumstances of the case.

Trial Court Memorandum, 8/24/15, at 8.

      Based upon our review of the record, we find that Father’s contention

that the trial court abused its discretion fails. The trial court correctly applied

the applicable law and analyzed the unique facts of the case to determine

whether the filings were prompt. Ultimately the trial court concluded that

Mother’s     delay    of    ten-months       between      discovering     Father’s

misrepresentation and filing the 2009 Petition, as well as the ten-month

period between denial of Mother’s appeal and the filing of the 2013 Petition,

was reasonable and prompt under the circumstances. See Maue, 839 A.2d

at 433. The trial court’s conclusion naturally stemmed from its determination

that Mother’s reasons for delay were credible, and its decision is reasonable

and supported by the record. Therefore, we conclude that the trial court did

not abuse its discretion by finding that these filings were prompt. Thus,

Father’s final issue on appeal merits no relief.

      Order affirmed.




                                       -7-
J-A12019-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/20/2016




                          -8-